 


109 HR 262 IH: Early Detection of Dyslexia in Children Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 262 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To require the Secretary of Education to conduct a study and submit to Congress a report on methods for identifying and treating children with dyslexia in kindergarten through third grade. 
 
 
1.Short titleThis Act may be cited as the Early Detection of Dyslexia in Children Act of 2005.  
2.Study and report by Secretary of Education on identification and treatment of children with dyslexia in kindergarten through third grade 
(a)StudyThe Secretary of Education, in consultation with the National Academy of Sciences, shall conduct a study on methods for identifying and treating children with dyslexia in kindergarten through third grade. In carrying out the study, the Secretary shall consider— 
(1)whether there is a biological basis for dyslexia; 
(2)whether dyslexia is caused by— 
(A)a brain-based phonological deficit that prevents an individual from breaking down written words into component sounds; 
(B)post-natal experience, including inadequate instruction; or 
(C)a combination thereof; and 
(3)the cost of implementing a program on a nationwide basis to identify and treat children with dyslexia in kindergarten through third grade. 
(b)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Education shall prepare and submit to Congress a report containing the results of the study conducted under subsection (a). 
 
